FILED: KINGS COUNTY CLERK 05/13/2019 03:17 PM                                INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                1                    Document 38-7 Filed 12/27/19 PageRECEIVED
                                                                       1 of 8 PageID #: 642
                                                                                NYSCEF:  05/13/2019




                                                                     EXHIBIT 4
                                              1 of 8
FILED: KINGS COUNTY CLERK 05/13/2019 03:17 PM                                INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                1                    Document 38-7 Filed 12/27/19 PageRECEIVED
                                                                       2 of 8 PageID #: 643
                                                                                NYSCEF:  05/13/2019




                                              2 of 8
FILED: KINGS COUNTY CLERK 05/13/2019 03:17 PM                                INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                1                    Document 38-7 Filed 12/27/19 PageRECEIVED
                                                                       3 of 8 PageID #: 644
                                                                                NYSCEF:  05/13/2019




                                              3 of 8
FILED: KINGS COUNTY CLERK 05/13/2019 03:17 PM                                INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                1                    Document 38-7 Filed 12/27/19 PageRECEIVED
                                                                       4 of 8 PageID #: 645
                                                                                NYSCEF:  05/13/2019




                                              4 of 8
FILED: KINGS COUNTY CLERK 05/13/2019 03:17 PM                                INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                1                    Document 38-7 Filed 12/27/19 PageRECEIVED
                                                                       5 of 8 PageID #: 646
                                                                                NYSCEF:  05/13/2019




                                              5 of 8
FILED: KINGS COUNTY CLERK 05/13/2019 03:17 PM                                INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                1                    Document 38-7 Filed 12/27/19 PageRECEIVED
                                                                       6 of 8 PageID #: 647
                                                                                NYSCEF:  05/13/2019




                                              6 of 8
FILED: KINGS COUNTY CLERK 05/13/2019 03:17 PM                                INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                1                    Document 38-7 Filed 12/27/19 PageRECEIVED
                                                                       7 of 8 PageID #: 648
                                                                                NYSCEF:  05/13/2019




                                              7 of 8
FILED: KINGS COUNTY CLERK 05/13/2019 03:17 PM                                INDEX NO. 510586/2019
        CaseNO.
NYSCEF DOC.  1:19-cv-02521-JBW-RER
                1                    Document 38-7 Filed 12/27/19 PageRECEIVED
                                                                       8 of 8 PageID #: 649
                                                                                NYSCEF:  05/13/2019




                                              8 of 8
